DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-31 and 40 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and Species E, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/21, and clarified in a phone call on 3/17/2021.


Claim Objections
Claims objected to because of the following informalities:  claims use the transitional phrase “which is” in “which is connected” and “which is located” frequently in the claims. This phrase is superfluous and should be just “connected” or “located”, as the claims are directed to a system, and not a method.    Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “ A flowline system for fluidly connecting a fracturing manifold 22 to a fracturing tree,  the flowline system comprising: a first flowline assembly which is pre-assembled with the manifold 22… a second flowline assembly which is connected to the tree…”.
The preamble give the intended use of the recited “ A flowline system”  as “fluidly connecting a fracturing manifold 22 to a fracturing tree” and subsequently “a first flowline assembly which is pre-assembled with the manifold 22” and “a second flowline assembly which is connected to the tree”
This these phrases make it unclear as to what is required by the claim, the preamble would suggests that the flowline system does not include the manifold 22 and fracturing tree, while the body suggests that they are part of the system.
The claim will be interpreted as not requiring a fracturing manifold 22 or fracturing tree, and the application of “fluidly connecting a fracturing manifold 22 to a fracturing tree” being the intended use of the flowline system.

a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages...to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140,1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
For examination purposes the limitations will be considered the intended use limitations of  “a first flowline assembly intended to be pre-assembled with the manifold 22” and “a second flowline assembly configured to be connected to the tree”.
Depended claims 32-39 are likewise rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 32-37 and 39 is/are rejected under 35 U.S.C. 102a1 as being anticipated by (US 20130175039 A1) to Guidry.
(Note, as best understood Guidry discloses the claimed components)
Regarding claim 32:  Guidry discloses a flowline system for fluidly connecting a fracturing manifold 22 to a fracturing tree 20, the flowline system (See at least Figure 10) comprising: 
a first flowline assembly intended to be  pre-assembled with the manifold 22, the first flowline assembly comprising a number of preassembled first flowline components 170 and a first connection member 172  configured to be located distally of the manifold 22; and 
a second flowline assembly configured to be connected to the tree 20, the second flowline assembly comprising a number of preassembled second flowline components 170 and a second connection member 172 which is located distally of the tree; 
wherein the first and second connection members are configured to be releasably connected together to thereby fluidly connect the manifold 22 to the tree. (See figure 10, As best understood, Guidry disclose sufficient flowline components to meet the requirements of the claim, which appear to be two components (a number can be zero), furthermore, the components are assembled via studded connections-0042, and are considered able to be assembled and releasably connected)
Regarding claim 33:  Guidry discloses the system of claim 32, wherein the second flowline assembly comprises a fixed tee 172 (as best understood, applicants tee element 302 is an elbow) which is connected to the tree 20 and a first pipe segment 170 which is connected to the fixed tee 172, and wherein the second connection member 172 is located at a distal end of the first pipe segment 170.(All of Guidry’s components are connected together, and while he uses the same part numbers for types of components, as best understood Guidry has the required components)
Regarding claim 34:  Guidry discloses the system of claim 32, wherein the second flowline assembly comprises a fixed tee 172 which is connected to the tree 20, a first pipe segment 170 which is connected to the fixed tee 172 and a first flowline subassembly 26 which is connected to a distal end of the first pipe segment 170, wherein the first flowline subassembly comprises a number of swivel joints [0042], and wherein the second connection member 172 is located at a distal end of the first flowline subassembly (Figure 10).
Regarding claim 35:  Guidry discloses the system of claim 32, wherein the second flowline assembly comprises a swivel joint [0042 which is connected to the tree 20 and a first pipe segment 170 which is connected to the swivel joint, and wherein the second connection member is located at a distal end of the first pipe segment.
Regarding claim 36:  Guidry discloses the system of claim 32, wherein the second flowline assembly comprises a first swivel joint 26 [0042] which is connected to the tree 20, a first pipe segment 170 which is connected to the first swivel joint and a first flowline subassembly which is connected to a distal end of the first pipe segment, wherein the first flowline subassembly comprises a number of second swivel joints, and wherein the second connection member is located at a distal end of the first flowline subassembly. (Zero is a number, and thus the claim does not require any second swivel joints)
Regarding claim 37:  Guidry discloses the system of claim 32, further comprising: 
a third flowline assembly which comprises a first end on which a third connection member is located and a second end on which a fourth connection member is located, 
wherein the first and third connection members and the second and fourth connection members are configured to be releasably connected together, respectively, to thereby fluidly connect the manifold 22 to the tree 20.
(See figure 10, As best understood, Guidry disclose sufficient flowline components to meet the requirements of the claim, the components are assembled via studded connections-0042, and are considered able to be assembled and releasably connected)
Regarding claim 39:  Guidry discloses the system of claim 32, wherein the second flowline assembly comprises a first fixed tee 172 which is connected to the tree 20, a first pipe segment 170 which is connected to the fixed tee 172 and a second fixed tee 172 which is connected to a distal end of the first pipe segment 170, and wherein the second connection member is located on the second fixed tee 172.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guidry as applied above, and further in view of (US 20170130555 A1) to Kajaria.
Regarding claim 38:  Guidry discloses the system of claim 37, except further comprising a lifting device which is configured to move the third flowline assembly into position for connection of the first connection member to the third connection member and the second connection member to the fourth connection member.
Kajaria teaches a crane 58 for a system of hydraulic fracturing.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the system of Guidry to include a lifting device capable of moving the third flowline assembly into position for connection of the first connection member to the third connection member and the second connection member to the fourth connection member, in view of Kajaria, for the purpose of aiding personal in the assembly and disassembly as this amounts to no more than applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180187537 A1 to Hill discloses a connection system for a fracturing manifold.
US 0866482 to Kilpatrick discloses a fluid connection system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/           Examiner, Art Unit 3674